Citation Nr: 0408311	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
as due to exposure to herbicides (Agent Orange) during 
service.

2.  Entitlement to service connection for Type I diabetes 
mellitus, as due to exposure to herbicides (Agent Orange) 
during service. 

3.  Entitlement to service connection for nephropathy, uremia 
and renal artery stenosis, as due to exposure to herbicides 
(Agent Orange) during service. 

4.  Entitlement to service connection for peripheral 
neuropathy, as due to exposure to herbicides (Agent Orange) 
during service. 

5.  Entitlement to service connection for diabetic 
retinopathy, as due to exposure to herbicides (Agent Orange) 
during service. 

6.  Entitlement to service connection for hypertension, as 
due to exposure to herbicides (Agent Orange) during service. 

7.  Entitlement to service connection for coronary artery 
disease, as due to exposure to herbicides (Agent Orange) 
during service. 

8.  Entitlement to service connection for erectile 
dysfunction, as due to exposure to herbicides (Agent Orange) 
during service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and acquaintance.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from numerous rating decisions decision by the RO 
in Pittsburgh, Pennsylvania. 

With the exception of the issue of service connection for 
multiple myeloma, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the claimant if further action is required.  

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not now have, nor has he ever had 
multiple myeloma


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record contains the relevant law and 
regulations pertaining to the VCAA notification provisions in 
the supplemental statement of the case dated August 2003.  
See 38 C.F.R. § 3.159 (2003).  The record also contains 
correspondence to the veteran dated March 2000, March 2001, 
May 2001, July 2001 and March 2003, which informed him of the 
VCAA and addressed the VCAA notice and duty to assist 
provisions as they pertain to the claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Factual Background

The veteran's service medical records are silent for multiple 
myeloma.

Post service, VA and private medical records fail to include 
a diagnosis of multiple myeloma.  

During his October 2003 Travel Board hearing before the 
undersigned, the veteran stated that as far as he knew, he 
did not have multiple myeloma (transcript, p. 10).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2003).

A review of the service medical records, and post service 
medical records fail to find a diagnosis of multiple myeloma.  
Furthermore, the veteran testified that he did not have 
multiple myeloma.  Give the lack of evidence to support this 
claim, service connection for multiple myeloma is denied.


ORDER

Entitlement to service connection for multiple myeloma is 
denied.


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record contains the relevant law and 
regulations pertaining to the VCAA notification provisions in 
the supplemental statement of the case dated August 2003.  
See 38 C.F.R. § 3.159 (2003).  The record also contains 
correspondence to the veteran dated March 2000, March 2001, 
May 2001, July 2001 and March 2003, which informed him of the 
VCAA and addressed the VCAA notice and duty to assist 
provisions as they pertain to the claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During an October 2003 videoconference hearing, the veteran 
recalled numerous occasions when he sought medical treatment 
at VA and non-VA facilities.  The current claims file lacks a 
majority of the medical evidence necessary for an equitable 
decision so it will be necessary to remand this case in order 
to obtain the following evidence.  The RO should obtain 
treatment records pertaining to the veteran's eye surgery 
from Dr. Lightman, located in Munsey, Pennsylvania, dated 
2003 to the present.  Additional treatment records regarding 
the veteran's eye surgery should be obtained from Dr. Lu, at 
the Elk County Eye Clinic in St. Mary's, Pennsylvania, dated 
2003 to the present. 

The RO should obtain all records reflecting treatment for 
hypertension from Rashmi Vijay, M. D., located in St. Mary's, 
Pennsylvania, dated 1998 to the present.  In regards to the 
veteran's claim for coronary artery disease, he testified 
that he received treatment from A. J. Conrad Smith, M.D., at 
the University of Pittsburgh Medical Center from 2000 to the 
present.  The RO should obtain these records.  In addition, 
the veteran testified that he received a renal and pancreatic 
transplant in December 2001.  Since the time of the 
transplant, Dr. Shapiro has monitored all the veteran's blood 
work.  The RO should contact Dr. Shapiro at the University of 
Pittsburgh Medical Center and obtain all the veteran's 
treatment records dated 2001 to the present.

During the course of the hearing, the veteran also testified 
that he received treatment at VA medical centers (VAMC) in 
Dubois, Altoona and Erie.  The RO should contact all three 
VAMC's and request all treatment records pertaining to the 
veteran.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his disorders.  After 
the releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's clinical 
records including those from:
a.  Dr. Lightman, located in Munsey, 
Pennsylvania, dated 2003 to the 
present;
b.  Dr. Lu at Elk County Eye Clinic in 
St. Mary's, Pennsylvania, dated 2003 to 
the present;
c.  Dr. Vijay, located in St. Mary's, 
Pennsylvania, dated 1998 to the 
present;
d.  Dr. Smith, at the University of 
Pittsburgh Medical Center, dated from 
2000 to the present;
e.  Dr. Shapiro, at the University of 
Pittsburgh Medical Center, dated 2001 
to the present; 
f.  All treatment records from the 
VAMC's in Dubois, Altoona and Erie.

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The veteran should be afforded a VA 
medical examination to determine whether 
any of the claimed disabilities are due 
to exposure to herbicides in service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician. 

a.  The physician is advised that only 
the following diseases are recognized as 
directly resulting from herbicide 
exposure:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); 
Hodgkin's disease; Chronic lymphocytic 
leukemia; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral 
neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or 
trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) [Note 1: The 
term soft-tissue sarcoma includes the 
following: Adult fibrosarcoma, 
Dermatofibrosarcoma protuberans, 
Malignant fibrous histiocytoma, 
Liposarcoma, Leiomyosarcoma, Epithelioid 
leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, 
Ectomesenchymoma, Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) 
angioendotheliomatosis, Malignant glomus 
tumor, Malignant hemangiopericytoma, 
Synovial sarcoma (malignant synovioma), 
Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic,  differentiation 
(malignant Triton tumor), glandular and 
epithelioid, malignant schwannomas, 
Malignant mesenchymoma, Malignant 
granular cell tumor, Alveolar soft part 
sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, 
Extraskeletal Ewing's sarcoma, Congenital 
and infantile fibrosarcoma, Malignant 
ganglioneuroma.]
[Note 2: For purposes of this section, 
the term acute and subacute peripheral 
	neuropathy means transient 
peripheral neuropathy that appears within 
weeks or months of exposure to an 
herbicide agent and resolves within two 
years of the date of onset.]  

b.  The physician should indicate 
whether, based on a review of the entire 
record and examination of the veteran, 
it can be stated that it is as least as 
likely as not that any of the diseases 
for which the veteran is being examined, 
is the result of military service.  
Adequate reasons and bases are to be 
provided for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



